ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                )
                                           )
Shear Pleasure Barber & Beauty Salons, Inc.)      ASBCA No. 60506
                                           )
Under Contract No. EGL-10-499              )

APPEARANCE FOR THE APPELLANT:                     Mr. Robert D. Greco
                                                   President

APPEARANCES FOR THE GOVERNMENT:                   Raymond M. Saunders, Esq.
                                                   Army Chief Trial Attorney
                                                  L TC Timothy A. Furin, JA
                                                  CPT Harry M. Parent III, JA
                                                   Trial Attorneys

                                 ORDER OF DISMISSAL

       By correspondence dated 10 August 2016, appellant has informed the Board that it has
arrived at an agreed-upon payment plan with the government and requests that this appeal be
dismissed. Accordingly, this appeal is hereby DISMISSED WITHOUT PREJUDICE.

      Dated: 17 August 2016



                                                J.IDPROUTY
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60506, Appeal of Shear Pleasure Barber &
Beauty Salons, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals